DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Intermediate portion 98 of adjacent slot passages fluidly connected by intermediate bridge portion 99, must be shown or the feature(s) canceled from the claims 7 and 17. Drawing Fig. 4 shows the bridge portion 99 being solid, thus not fluidly connecting adjacent intermediate portions 98.
The protrusion, pedestal, and guide pedestal must be shown or the feature(s) canceled from the claim 19. Drawing Fig. 9 only shows pedestals 103 and guide pedestals 116, but without protrusions 110A 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite “wherein the intermediate portion on adjacent corresponding slot passages are fluidly connected by an intermediate bridge portion”, which is unclear. Drawing Fig. 4 shows the bridge portion 99 being solid, thus not fluidly connecting adjacent intermediate portions 98. It is unclear how the adjacent intermediate portions 98 are fluidly connected by the solid bridge portion 99. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (20130205794).
Regarding claim 1
	Xu discloses a gas turbine engine component (Fig 3B) comprising: 
a wall (102) having an inner surface (106) and an outer surface (108); 
an inlet (114) defined by the inner surface (106); 
at least one non-rectangular slot (outlet 116 being non-rectangular as seen in in Fig 5A) defined by the outer surface (106) and including at least one protrusion (ridges 124 in the embodiment of Fig 5A) extending into the slot (116); 
a slot passage (104) fluidly connecting the inlet (114) to the at least one non-rectangular slot (106), the slot passage comprising: 
an inlet portion (120) extending through the wall (102) from the inlet (114) to an intermediate portion (118); and 
an outlet portion (112) extending through the wall (102) from the intermediate portion (118) to the at least one non-rectangular slot (116).
Regarding claim 2
	Xu discloses the gas turbine engine component of claim 1.

Regarding claim 3
	Xu discloses the gas turbine engine component of claim 1.
Xu further discloses wherein that at least one protrusion (124 Fig 5A) extends from an upstream side (ridges 124 extend near portion 118 in Fig 5A, construed as the upstream side because it is upstream of the trailing edge 126) of the at least one non-rectangular slot (116).
Regarding claim 4
	Xu discloses the gas turbine engine component of claim 1.
Xu further discloses wherein the at least one protrusion (124 Fig 5A) includes a plurality of protrusions (two ridges 124) extending into the at least one non-rectangular slot (116) from a downstream side (trailing edge 126) and an upstream side (ridges 124 extend near portion 118 which is construed as the upstream side because it is upstream of trailing edge 126).
Regarding claim 5
	Xu discloses the gas turbine engine component of claim 1.
Xu further discloses wherein the at least one non-rectangular slot includes a plurality of non-rectangular slots spaced radially (slots 60 spaced axially and radially from each other in Fig 2A) from each other and each of the plurality of non-rectangular slots includes a corresponding slot passage (each slot 60 includes a slot passage 104 as seen in Fig 3A).

    PNG
    media_image1.png
    1002
    681
    media_image1.png
    Greyscale

Regarding claim 6
	Xu discloses the gas turbine engine component of claim 5.
Xu further discloses wherein the plurality of non-rectangular slots (plurality of slots 60 as annotated in Fig 2A) are axially aligned (slots 60 extend radially and axially as annotated in Fig 2A above) on the outer surface (108 in Fig 3A) of the wall (102) and radially spaced (slots 60 spaced radially from each other) from an adjacent one of the plurality of non-rectangular slots.
Regarding claim 7, as best understood,
	Xu discloses the gas turbine engine component of claim 5.

Regarding claim 10
Xu discloses the gas turbine engine component of claim 1.
Xu further discloses wherein the wall is located on a blade (wall 102 is located on a blade in Fig 2A).
Regarding claim 11
Xu discloses the gas turbine engine component of claim 1.
Xu further discloses wherein the outlet portion (112 Fig 5A) flares outward in opposing radial directions (outlet portion 112 flares out in opposite radial directions) relative to an axis of rotation of the gas turbine engine (axis of rotation at center of blades 22 in Fig 2A) from an inlet of the outlet portion (near 118) at an outlet of the intermediate portion (118) toward the at least one non-rectangular slot (116).
Regarding claim 12
	Xu discloses a wall (102 Fig 3B) of a component of a gas turbine engine subjected to a flow of high temperature gas (combusted gas in a gas turbine) comprising: 
a wall (102) having an inner surface (106) and an outer surface (108); 
an inlet (114) defined by the inner surface (106); 

a slot passage (104) fluidly connecting the inlet (114) to the at least one non-rectangular slot (106), the slot passage comprising: 
an inlet portion (120) extending through the wall (102) from the inlet (114) to an intermediate portion (118); and 
an outlet portion (112) extending through the wall (102) from the intermediate portion (118) to the at least one non-rectangular slot (116).
Regarding claim 13
	Xu discloses the wall of claim 12.
Xu further discloses wherein that at least one protrusion (124 Fig 3B) extends from a downstream side (trailing edge 126) of the at least one non-rectangular slot (116).
Regarding claim 14
	Xu discloses the wall of claim 12.
Xu further discloses wherein that at least one protrusion (124 Fig 5A) extends from an upstream side (ridges 124 extend near portion 118 in Fig 5A, construed as the upstream side because it is upstream of the trailing edge 126) of the at least one non-rectangular slot (116).
Regarding claim 15
	Xu discloses the wall of claim 12.
Xu further discloses wherein the at least one protrusion (124 Fig 5A) includes a plurality of protrusions (two ridges 124) extending into the at least one non-rectangular slot (116) from a 
Regarding claim 16
	Xu discloses the wall of claim 12.
Xu further discloses wherein the at least one non-rectangular slot includes a plurality of non-rectangular slots spaced radially (slots 60 spaced axially and radially from each other in Fig 2A) from each other and each of the plurality of non-rectangular slots includes a corresponding slot passage (each slot 60 includes a slot passage 104 as seen in Fig 3A).

    PNG
    media_image1.png
    1002
    681
    media_image1.png
    Greyscale

Regarding claim 17, as best understood,
Xu discloses the wall of claim 16.
Xu further discloses wherein the intermediate portion (118 of slot 60 in Fig 3A) on adjacent corresponding slot passages (adjacent slots 60 in Fig 2A) are fluidly connected by an intermediate bridge portion (cooling flow between plate 80 and wall 102 as seen in Fig 3A; the cooling flow provides cooling fluid to all the slots 60, thus construed as the intermediate bridge portion).
Regarding claim 20
Xu discloses the wall of claim 12.
Xu further discloses wherein the wall is located on a blade (wall 102 is located on a blade in Fig 2A).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Surace (7125225).
Regarding claim 8
	Xu discloses the gas turbine engine component of claim 1.
Xu is silent on wherein at least one of the inlet portion, the outlet portion, and the intermediate portion includes a plurality of pedestals.
However, Surace teaches a cooling slot passage (50 in Fig 4) for a turbine component having an intermediate portion (66, 48) between an inlet portion (88) and an outlet portion (50), the intermediate portion includes a plurality of pedestals (66) and a plurality of guide pedestals (48). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the intermediate portion in Xu a plurality of pedestals and a plurality of guide pedestals, as suggested and taught by Surace, because the pedestals form a tortuous path which creates turbulent flow which increases heat transfer (Col 4 ll. 44-48).
Regarding claim 9
Xu in view of Surace discloses the gas turbine engine component of claim 8.
Xu in view of Surace further discloses a plurality of guide pedestals (48 Fig 4) downstream of the plurality of pedestals (66) and upstream of the slot (50).
Regarding claim 18
	Xu discloses the wall of claim 12.
Xu is silent on wherein at least one of the inlet portion, the outlet portion, and the intermediate portion includes a plurality of pedestals.
	However, Surace teaches a cooling slot passage (50 in Fig 4) for a turbine component having an intermediate portion (66, 48) between an inlet portion (88) and an outlet portion (50), the intermediate portion includes a plurality of pedestals (66) and a plurality of guide pedestals (48). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the intermediate portion in Xu a plurality of pedestals and a 
Regarding claim 19
Xu in view of Surace discloses the wall of claim 8.
Xu in view of Surace further discloses a plurality of guide pedestals (48 Fig 4) downstream of the plurality of pedestals (66) and upstream of the slot (50).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Propheter-Hinckley (20120163992) teaches a cooling slot passage (12 Figs 1&2) on a gas turbine component comprising a plurality of pedestals
Bergholz (20130302179) teaches a plurality of protrusions (110) in a cooling slot (102)
Liang (20100068068) teaches non-rectangular slots (20) and a plurality of ribs (24) positioned within the slots
Levasseur (8978390) teaches a plurality of protrusions (138)

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741